Citation Nr: 1206133	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for defective vision, age related macular degeneration.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to a total disability evaluated based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to October 1946.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for diabetes mellitus, service connection for defective vision including age related macular degeneration, service connection for bilateral hearing loss, service connection for tinnitus, service connection for PTSD, service connection for a left ankle disorder, and a total disability evaluation based on individual unemployability.  He perfected a timely appeal to that decision.  

Although the Veteran filed a claim of service connection for PTSD, the record includes diagnoses of adjustment disorder and major depressive disorder, which requires that the Board address all three conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  




FINDINGS OF FACT

1.  Diabetes mellitus was not manifested until many years after the Veteran's discharge from service, and there is no competent evidence linking the currently diagnosed diabetes mellitus to active service.  

2.  The evidence of record does not show that the Veteran's diagnosed age-related macular degeneration is related to active service.  

3.  The competent evidence of record shows that the Veteran's bilateral hearing loss began many years after service and was not caused by any incident of service.  

4.  The evidence does not reflect that the Veteran has a current diagnosis of tinnitus.  

5.  The Veteran's currently diagnosed psychiatric disorders, to include adjustment disorder and major depressive disorder, were first identified many years after service and have not been linked to his military service.  

6.  The Veteran does not have PTSD.  

7.  The Veteran does not have a currently diagnosed left ankle disability.  

8.  The Veteran does not have a service-connected disability; therefore, there is no legal basis for a grant of a total disability rating based on individual unemployability due to service-connected disability.   


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Defective vision, diagnosed as age-related macular degeneration, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

4.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

5.  The Veteran does not have an acquired psychiatric disorder, including PTSD, adjustment disorder, or major depressive disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

6.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

7.  The criteria for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability have not been met, and the claim is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2008 and January 2009 from the RO to the Veteran which were issued prior to the RO decision in July 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  



The Board notes that the Veteran's service treatment records are unavailable.  In October 2008, the National Personnel Records Center (NPRC) indicated that the records may have been destroyed in a fire at the Records Center in 1973.  Many subsequent attempts were made to obtain the service treatment records, to no avail; all of those attempts have been documented in the record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46(1996).  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.   Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  With regard to his claims for service connection for a left ankle disability and PTSD, the Veteran has not been afforded an examination.  Nevertheless, a review of the Veteran's records contains no diagnosis of a left ankle disability or PTSD.  In addition, the Veteran has provided no information regarding the etiology of the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

VA has also not provided the Veteran an examination or sought a medical opinion in response to his claims for service connection for diabetes mellitus, defective vision, and an acquired psychiatric disorder claim.  As will be discussed in detail below, however, in light of the uncontroverted facts, based upon the evidence, which indicates there is no nexus evidence suggesting that those conditions are related to military service, an examination and opinion are not needed to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79(2006), citing 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (4) (2010).  With respect to the claim for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded an examination.  The report reflects that the examiner solicited symptoms from the Veteran, examined him, and provided a diagnosis consistent with the record.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Factual Background.

The record indicates that the Veteran served on active duty from January 1945 to October 1946.  The Veteran's discharge certificate (DD Form 214) indicates that his military occupational specialty was as a light vehicle driver with an antiaircraft artillery battery.  In October 2008, the National Personnel Records Center (NPRC) certified that the Veteran's service records had been destroyed by a fire.  

The Veteran's claim for service connection for hearing loss, tinnitus, PTSD and a left ankle disability (VA Form 21-526) was received in February 2008.  In a statement in support of claim for PTSD (VA Form 21-0781), dated in September 2008, the Veteran indicated that he was transporting sailing orders from the dock to the ships in January 1946; he noticed a Philippine soldier guarding Japanese POW workers.  The Veteran recalled seeing a POW attack the Philippine soldier; he ran a weapon straight through the soldier's body.  The Veteran indicated that he never engaged in actual combat; however, he injured his ankle getting off a boat and he had to be treated for several days.  In that statement, the Veteran also indicated that he has severe hearing loss and ringing in his ears.  


Submitted in support of the Veteran's claim were VA progress notes dated from April 1997 to January 2009.  These records show that the Veteran received clinical evaluation and treatment for defective hearing, diabetes mellitus, a depressive disorder, and a bilateral eye disorder variously diagnosed.  An Audiological progress note, dated in October 1997, indicates that the Veteran was seen for hearing evaluation; he had mild to severe sensorineural hearing loss from 1000 Hz to 8000 Hz.  The assessment was Veteran's functional hearing is poor.  A clinical evaluation in March 1999 reflects an assessment of diabetes mellitus, type II.  An Optometry examination, conducted in November 2003, reflects findings of refractive error and presbiopia, macular degeneration, and no diabetic retinopathy OU.  In April 2008, the Veteran was seen for evaluation of depression, anxiety and PTSD.  Following a mental status examination, he was diagnosed with depression associated with grief over losing his wife of 61 years over 1 and 1/2 years ago.  In September 2008, he was diagnosed with profound visual impairment in the left eye and mild visual impairment in the right eye, secondary to exudative age related macular degeneration, status post laser and IVL.  

The Veteran was afforded a VA examination in April 2009.  At that time, he reported long term hearing loss.  The Veteran reported being a clerk typist in the Army; he indicated that his hearing loss may stem from noise exposure while he was stationed at the harbor in Manila.  The Veteran stated that on VJ day, the USS Missouri fired off rounds from their artillery guns in celebration and he believes that those blasts caused his current hearing loss.  The Veteran admitted that he did not notice any drop in his hearing at the time; he stated that it was many years later before his hearing began to decline.  The Veteran worked in tool and dye and owned a machine shop for 30 years; he denied any recreational noise exposure.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
80
80
80
LEFT
45
60
80
75
80

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and of 72 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran denied tinnitus at today's examination.  The examiner stated that the Veteran had long term hearing loss and has reportedly worn hearing aids since 1996.  At today's examination, he reported that his hearing began declining 3 to 4 years prior to being fitted with his first set of hearing aids; that would mean that he first began to notice a drop in his hearing in the early 1990's, approximately 40 years after his military discharge.  The examiner noted that the Veteran served as a clerk in the military; he denied any military noise exposure in relation to his job.  The Veteran denied any hearing loss or ear pain at the time the guns were fired and stated that his hearing gradually declined many years after his military discharge.  The examiner explained that hearing that is resultant from acoustic trauma occurs instantaneously and a causal relationship between a noise event that occurred in 1946 cannot be made with hearing loss that developed in the early 1990's.  The Veteran worked in the tool and dye business for 30 years and reportedly owned his own machine shop.  The occupational noise exposure in combination with aging would be the more likely source of his current hearing loss.  The examiner stated that, based on the available evidence, it was her opinion that the current bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  

Received in December 2009 were additional VA progress notes dated from September 1986 to December 2009.  These records show that the Veteran was diagnosed with diabetes mellitus in September 1986.  During a clinical visit in July 1997, the Veteran complained of decreased vision; he was diagnosed with cataract in the left eye.  In October 1997, the Veteran underwent extracapsular cataract extraction and lens implant in the left eye.  The Veteran was seen at a VA eye clinic in November 2007; the impression was age related macular degeneration.  A December 2009 VA progress note reflects an assessment of exudative macular degeneration in both eyes with recent decline in vision in the right eye.  

Of record is the report of a VA psychiatric evaluation, dated in February 2008.  It was noted that the veteran was referred for evaluation of PTSD.  The Veteran reported that his wife died 1 and 1/2 years ago; they had been married for 61 years.  He stated that she was his best friend and he has been missing her very much since she has been gone.  He has also been bothered recently by his declining health and the possibility of having to stop work due to declining eyesight and other signs of aging.  The Veteran has never seen a psychiatrist or psychotherapist; he has never been hospitalized for a psychiatric problem, has never made a suicide attempt, and he has no prior psychiatric diagnosis.  Following a mental status examination, the pertinent diagnosis was major depressive disorder, moderate.  

Received in February and March 2010 were VA progress notes dated from May 2002 to January 2010.  These records show that the Veteran received ongoing clinical attention and treatment for diabetes mellitus, hearing loss, and defective vision associated with age related macular degeneration.  An August 2006 progress note reflects an assessment of diabetes mellitus and mild depression.  In April 2008, the Veteran was diagnosed with adjustment disorder with depression, resolving.  


III.  Legal Analysis-Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253(1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8(1999).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, or psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128(1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f) (1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396(1996).  

The VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f) (3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f) (3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Mere congenital or developmental defects; absent, displaced, or supernumerary parts; refractive error of the eye; personality disorder; and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  

Compensation for disability claims is limited to those claims showing a present disability, that is, one which exists on or after the date the claimant's application is filed.  Francisco v. Brown, 7 Vet. App. 55, 58(1994); see also Degmetich v. Brown, 104 F.3d 1332(Fed. Cir. 1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323(2007).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As discussed above, the Veteran's service treatment records are missing and are presumed to have been lost during the fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51(1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990).  

A.  S/C-diabetes mellitus and a left ankle disorder.

As noted above, the Veteran's service treatment records are presumed lost in the 1973 NPRC fire.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85(1992).  The Board's analysis of this Veteran's claims is undertaken with this duty in mind.  

The Veteran contends that he suffers from diabetes mellitus and a left ankle disorder, both of which he believes are directly related to his active service.  

No evidence of record indicates that the Veteran has ever been diagnosed with or treated for a left ankle disorder.  Indeed, the only references to a left ankle disorder are those made by the Veteran in his initial claim and the assertion in his substantive appeal as to its etiology.  A service connection claim must be accompanied by evidence which establishes that the Veteran currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  Without medical evidence of a diagnosis for the claimed disability, service connection cannot be granted.  

The first post-service diagnosis of diabetes mellitus was dated in September 1986, which is more than 40 years after his discharge from active duty.  Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The evidence of record does not include a competent opinion that the Veteran's current diabetes mellitus was incurred in or is otherwise due to his military service.  

The Board is aware of the Veteran's contention that his diabetes mellitus and left ankle disorder were incurred during service.  However, the Veteran, as a layman, is not competent to give a medical opinion on the etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186(1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In summary, no competent evidence of record shows that the Veteran suffers from a left ankle disorder.  And, while he has been diagnosed with diabetes mellitus, there is no competent evidence showing that it is related to his period of military service.  Therefore, the Veteran's claims for service connection for diabetes mellitus and a left ankle disorder must be denied.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In this case, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus and a left ankle disorder and that, therefore, the provisions of § 5107(b) are not applicable.  

B.  S/C-Defective vision, ARMD.

As noted above, the Veteran's service treatment records are presumed lost in the 1973 NPRC fire.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85(1992).  The Board's analysis of this Veteran's claims is undertaken with this duty in mind.  

Based on a thorough review of the record, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for defective vision.  

As noted above, congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Mere congenital or developmental defects; absent, displaced, or supernumerary parts; refractive error of the eye; personality disorder; and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  

The record indicates that the Veteran has been diagnosed with refractive error, presbyopia, and age related macular degeneration.  Refractive error is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for defective vision, age-related macular degeneration.  

The earliest recorded medical history places the presence of pertinent complaints in 1997, more than 50 years after his separation from active service in 1946; he was subsequently diagnosed with age related macular degeneration in November 2003, more than 56 years after his discharge from service.  These dates leave a significant gap between service and the initial confirmation of cataracts and macular degeneration.  While the post-service treatment records include diagnoses of cataracts and/or macular degeneration, none of these records suggests any causal relationship between either disorder and his military service.  Moreover, the macular degeneration has been identified, by recent medial opinion, as age-related.  

Moreover, the Veteran has not brought forth any medical evidence that would either refute the medical evidence of record or suggest a nexus between his cataracts and macular degeneration and service, and a layman such as the Veteran is not competent to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492(1992).  Accordingly, his own opinion and his theories about his vision loss do not constitute competent medical evidence in support of his claim, and thus carry no probative weight on the critical question in this matter of medical causation.  

In sum, after careful review of the record, the Board finds that service connection for defective vision is not established.  The benefit of the doubt doctrine is not for application where, as here, the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Hearing loss.

As a preliminary matter, the Board notes that although the Veteran received an Asiatic-Pacific Campaign Medal, a Philippine Independence Ribbon, and a Victory Ribbon, he does not allege that his hearing loss began in combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy, is not for application.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss disability.  

The current medical evidence demonstrates the presence of bilateral hearing impairment sufficient to constitute a disability for VA benefits purposes; see 38 C.F.R. § 3.385 (2010).  Significantly, the report of the April 2009 VA Audiological examination shows hearing thresholds of at least 26 decibels in at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz for each ear; the report notes diagnoses of bilateral sensorineural hearing loss.  The Board accordingly finds that Hickson element (1), manifestation of a current disability, is satisfied.  

With respect to the second Hickson element, in-service disease or injury, as noted above, the Veteran's service treatment records are unavailable, and were possibly destroyed in July 1973; thus, there is no in-service evidence of hearing problems or injury.  The Board is obligated to take this into consideration.  See O'Hare, supra.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46(1996).  

Even if the service medical records were available, this would not change the facts.  The veteran has indicated that he did not receive medical attention for hearing or ear problems during service. In fact, during his personal hearing in March 2002, the veteran indicated that he began to notice a problem with his hearing in the early 1950's, several years following his discharge from service in 1946. He also noted that he first sought treatment for his hearing problem in 1970; he stated that it had reached the point that he couldn't hear what was going on well enough to function at work. It is also noteworthy that, during a private audiometric test in December 1998, the veteran reported that he first suspected hearing loss in 1992. 

Specifically, following the April 2009 Audiological examination, the examiner noted that the Veteran reported that his hearing began declining 3 to 4 years prior to being fitted with his first set of hearing aids; that would mean that he first began to notice a drop in his hearing in the early 1990's, approximately 40 years after his military discharge.  The examiner noted that the Veteran served as a clerk in the military; he denied any military noise exposure in relation to his job.  The Veteran denied any hearing loss or ear pain at the time the guns were fired and stated that his hearing gradually declined many years after his military discharge.  The examiner explained that hearing that is resultant from acoustic trauma occurs instantaneously and a causal relationship between a noise event that occurred in 1946 cannot be made with hearing loss that developed in the early 1990's.  The Veteran worked in the tool and dye business for 30 years and reportedly owned his own machine shop.  The occupational noise exposure in combination with aging would be the more likely source of his current hearing loss.  The examiner stated that, based on the available evidence, it was her opinion that the current bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  

The Board recognizes that the Veteran has alleged that his hearing problems were related to in-service noise exposure.  Implicit in the Veteran's presentation is the contention that he sustained acoustic trauma in service.  While the Veteran is competent to present information as to his experiences, such as being exposed to loud noises during service, he is not competent to render an opinion as to medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  These statements offered by the Veteran in support of his claim amount to speculation and are not competent medical evidence.  

The Board additionally observes that there is no evidence that hearing loss was present during the one year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, bilateral hearing loss was evidently first diagnosed in 1998, many decades after the Veteran left military service.  

Moreover, the only medical opinion of a possible nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service as the etiology for incurrence or aggravation of his bilateral hearing loss.  Significantly, following his VA examination in April 2009, the VA medical examiner stated that the current bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  
Absent competent evidence establishing a link between hearing loss disability and service, the Veteran's claim for service connection for bilateral hearing loss disability cannot be granted.  Again, there is a forty year gap in time between the Veteran's discharge from service and the first objective evidence of a hearing loss disability.  The Veteran's statements for treatment purposes place the onset of hearing loss years post service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion directly addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  See Gilbert, 1 Vet. App. at 55.  

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss, and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2010).  

D.  Tinnitus.

Having reviewed the complete record, the Board finds the preponderance of the evidence weighs against the claim for service connection for tinnitus.  

The threshold question here, as in any claim seeking service connection is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, See McClain, Supra) disability, there can be no valid claim of service connection, See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Significantly, the competent medical evidence does not show that the Veteran has a current diagnosis of tinnitus.  In this regard, on the occasion of a VA Audiological evaluation in April 2009, the Veteran denied having tinnitus.  Moreover, the Veteran has not indicated that he was seen or evaluated for tinnitus or identified any treatment or evaluation provider whose records might establish that he has tinnitus.  Thus, the Board does not even reach the question of whether any diagnosed tinnitus is related to the Veteran's military service.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  

In an effort to prosecute his claim for monetary benefits, in September 2008, the Veteran indicated that he had ringing in his ears.  However, we do not find this statement to be credible.  When examined by VA he explicitly denied having tinnitus, which statement the Board finds credible.  It was made against his monetary interest and in the context of a medical examination, which circumstances make it more believable than his assertions that he experiences the disability.  

In light of the foregoing, the Board finds that the competent lay and medical evidence, considered in its totality, fails to demonstrate a current diagnosis of tinnitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 53-54; 38 C.F.R. § 3.102.  For these reasons, the elements for service connection for tinnitus have not been met, and this claim must be denied.  

E.  Acquired Psychiatric Disorder, including PTSD.

The Veteran has alleged that he is entitled to service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98(1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a Veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146(1997).  

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76(1994); Zarycki, 6 Vet. App. at 98(1993).  

The Board observes that the records do not show that the Veteran engaged in combat with the enemy.  The RO noted that the Veteran's military separation document indicates that he arrived in the Asiatic-Pacific Theater of Operations on September 10, 1945, after the cessation of hostilities and VJ Day.  As such, the records do not support a finding that the Veteran engaged in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds against the Veteran's claim.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992); Chelte v. Brown, 10 Vet. App. 268, 271(1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Though the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  And as mentioned, absent evidence of a current PTSD diagnosis, service connection simply is not possible because there is no present condition to attribute to incidents in service, even were the Board to assume for the sake of argument they indeed occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  

In sum, at this time, there is no medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125.  Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim for this disability must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  

With regard to the Veteran's diagnosed adjustment disorder and major depressive disorder, the Board finds that there is no probative evidence demonstrating that the Veteran has any acquired psychiatric disorder related to active service.  Significantly, there is no record of a psychiatric problem until 2006, more than 40 years after service.  Moreover, there is no competent evidence of record linking the adjustment and depressive disorders to service.  Rather, an April 2008 VA progress note indicates that the Veteran's depressive disorder is secondary to losing his wife of 61 years.  

The Board acknowledges the Veteran's contention that he has a current mental disorder that is related to his to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to the etiology of this disability.  See Espiritu v. Derwinski, 2 Vet. App. 492(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to the etiology of his depressive disorder have no probative value.  

Under these circumstances, the claim for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder and major depressive disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  


IV.  Legal Analysis-TDIU Claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the facts are not in dispute.  The Veteran has no service-connected disabilities.  As there is no legal basis upon which to grant a TDIU, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426(1994).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for defective vision, age-related macular degeneration, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and major depressive disorder, is denied.  

Service connection for a left ankle disorder is denied.  

A total disability rating based on individual unemployability due to service-connected disability is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


